Citation Nr: 1755985	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  14-06 683	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for right knee degenerative arthritis.

2.  Entitlement to an initial evaluation in excess of 10 percent for left knee degenerative arthritis prior to October 31, 2016.

3.  Entitlement to an initial evaluation in excess of 10 percent for lumbar spine degenerative joint disease prior to October 28, 2008, and in excess of 20 percent on or after October 28, 2008.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney



ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1973 to September 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2007 and May 2012 rating decisions of the Department of Veterans Affairs Regional Office (RO) in Roanoke, Virginia.  This matter was previously before the Board in April 2017 at which time the case was remanded for further development.  Also before the Board in April 2017 were issues of entitlement to service connection for a cervical spine disorder and a left shoulder disorder, to include as secondary to service-connected left knee degenerative arthritis.  However, the RO subsequently granted these issues in a July 2017 rating decision.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from August 1973 to September 1976.

2.  On October 16, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
ANTHONY C. SCIRÉ, JR.
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


